DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8, 10-11, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101827793 CHO et al., hereinafter “Cho”, in view of JP 2001299702 Masashi et al., hereinafter “Masashi”, further in view of NPL Huang, hereinafter “Huang”, further in view of NPL Grover, hereinafter “Grover”.
Regarding claim 1, Cho discloses a delirium risk predicting method (Para 1) implemented by a processor (Para 90; the device is capable of calculating a risk using medical information and sending the prediction results to ta hospital/patient terminal automatically, thereby examiner takes the position that a processor must be used), the method comprising: medication data (Para 15 and 17; the patient data is retrieved from the hospital’s EMR system, examiner takes the position that medication data is available), and medical treatment data (Para 15 and 17), for an subject; predicting a delirium risk for the subject (Para 13), using a delirium risk prediction model (Para 9) configured to predict a delirium risk (Para 9 and 13), based on (Para 11; there exists a variable selection unit, that can select potential delirium occurrence factors), the medication data (Para 15 and 17), and the medical treatment data (Para 15 and 17); and providing the delirium risk predicted for the subject (Para 90; it is provided to a hospital system, a patient terminal, and a guardian terminal) , wherein the medication data, and the medical treatment data are defined as initial data which is evaluated or measured only once for the subject (Para 69-71; the selected variables are scored and used in the analysis, there is no mention of the data being scored more than once, examiner takes the position that this is used as initial data in the prediction method).
Cho does not disclose receiving bio signal data.
However, Masashi discloses a cognitive disorder predicting device/method (Para 1) and teaches receiving bio signal data (Para 7; evaluation device is capable of receiving biological information, including blood pressure data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a biological input as one of the variables as taught by Masashi, in the invention of Cho, in order to characterize the cognitive disorder of the subject by directly judging from the physiological index and evaluating it more accurately (Masashi; Para 7).
Cho does not disclose receiving blood data, severity evaluation data, mental state evaluation data, and biosignal data; and predicting a delirium risk based on blood data, severity evaluation data, mental state evaluation data, and biosignal data; wherein the blood data is defined as initial data. 
However, Grover discloses multiple assessments for predicting a risk of delirium (Abstract) and teaches receiving blood data (Page 4, section “NEECHAM confusion scale”, lines 9-12), severity evaluation data (See Page 3 Table 1 that discloses a severity assessment), mental state evaluation data (See Page 3 Table 1 that discloses a mini mental state evaluation and mental state questionnaires) , and biosignal data (Page 4, section “NEECHAM confusion scale”, lines 9-12); and predicting a delirium risk based on blood data, severity evaluation data, mental state evaluation data, and biosignal data (See Page 3 section “Screening instruments” through page 4, Para 1, lines 1-13) (To add to this, Cho and Masashi disclose a system that predicts delirium using a model that takes inputted data. Even though Cho, among the other references cited do not disclose the other data claimed, examiner thinks it’s obvious in view of reference Grover, given that these parameters are known in the art to be used to predict a risk of delirium, see also MPEP Section 2144.04 (III. Automating a manual activity) which can also apply to this reference Grover, as it is evaluating delirium manually by a clinician’s assistance, but still yielding the same end result); wherein the blood data is defined as initial data (Page 4, section “NEECHAM confusion scale”, lines 9-12; there is no mention that this data is being used more than once).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included all the data disclosed by Grover, in the invention of Cho, in order to have a screening scales that can measure multiple parameters and evaluate patients for possible delirium (Grover; Page 4, lines 1-25).
Cho does not disclose the delirium risk prediction model is a model trained by receiving learning data configured by at least one of blood data, severity evaluation data, mental state evaluation data, bio signal data, medication data, and medical treatment data for a delirium sample subject and a normal sample subject; calculating a relevance score to the delirium for the learning data; determining delirium related learning data within a predetermined ranking, based on the relevance score and predicting to be delirium or normal based on delirium related learning data, wherein the relevance score is defined as a relevance between an input value and an output value indicating to be delirium or normal state.
However, Huang teaches several machine learning techniques (Page 15) based on sensor data (Page 15, lines 1-3). Huang teaches training models using learning data to predict a certain output (Page 17, lines 2-11; given that Cho and Masashi disclose the specific data, i.e. blood pressure, and use this data to predict a delirium risk and Huang teaches the techniques of training a machine learning model to predict a certain output based on data that is fed, it is clear that the machine learning techniques can be used in Cho to act as the prediction model). It also teaches categorizing normal vs. ‘abnormal’ subjects (Page 116, line 21 and Page 117, lines 1-6; while the data is not for delirium subjects, Huang shows an example of medical categorizing normal vs. abnormal subjects, which can be applied in Cho). Huang also teaches calculating a relevance score for the learning data (Page 28, lines 30-45 and Page 29, lines 1-11; the system of Huang uses inputted data for machine learning. Internally, it weighs the inputs and calculates a value y, then uses this value to determine a good estimate of the person’s state ‘o’. Like stated earlier this is applied in a medical field for cancer tissues, but this general trained model can be applied in any medical application and given that Cho discloses retrieving patient data into a variable selection unit, it would be obvious to apply the machine learning into that application); determining the state of the user related learning data within a predetermined ranking (Page 28, lines 30-45 and Page 29, lines 1-11; See also Fig. 2.1), based on the relevance score and predicting to be abnormal or normal based on related learning data (Page 116, line 21 and Page 117, lines 1-6; while the data is not for delirium subjects, Huang shows an example of medical categorizing normal vs. abnormal subjects, which can be applied in Cho), wherein the relevance score is defined as a relevance between an input value and an output value indicating to be abnormal or normal state (Page 28, lines 30-45 and Page 29, lines 1-11; again this is inherent through Fig. 2.1, the input must be compared to the stored inputs of the machine learning system to determine the state of the user).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have applied a machine learning algorithm as taught by Huang, to act as the prediction model in Cho, in order to predict the outputs and classify a delirium subject (Page 17, lines 2-11).
Regarding claim 2, Cho discloses all the limitations of claim 1.
Cho does not disclose the mental state evaluation data is a Richmond agitation and sedation scale (RASS) or state- trait anxiety inventory (STAI) score.
However, Masashi teaches the mental state evaluation data (Para 24; evaluation of mental function) is a Richmond agitation and sedation scale (RASS) or state- trait anxiety inventory (STAI) score (Para 24; state-trait anxiety inventory).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included mental state evaluation data as taught by Masashi, in the invention of Cho, in order to evaluate the mental-body correlation (Masashi; Para 29).
Regarding claim 5, Cho discloses all the limitations of claim 1.
Cho does not disclose the bio signal data includes at least one of a pulse rate, a respiration rate, a body temperature, a systolic blood pressure (SBP), and a diastolic blood pressure (DBP).
However, Masashi teaches the bio signal data (Para 7) includes at least one of a pulse rate, a respiration rate, a body temperature, a systolic blood pressure (SBP), and a diastolic blood pressure (DBP) (Para 7; ECG, EMG, blood pressure, and temperature were disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a biological input as one of the variables as taught by Masashi, in the invention of Cho, in order to characterize the cognitive disorder of the subject by directly judging from the physiological index and evaluating it more accurately (Masashi; Para 7).
Regarding claim 8, Cho discloses the initial data is defined as initial data (Para 69-71; the selected variables are scored and used in the analysis, there is no mention of the data being scored more than once, examiner takes the position that this is used as initial data in the prediction method) which is initially evaluated or measured for the subject in a predetermined time unit for a hospitalization period (Para 68 and 69; the risk factors are all measured or received before and immediately after a surgery, this time is during a set time during a hospitalization period).
Regarding claim 10, Cho discloses the providing of the delirium risk (Para 90) includes providing a notification of a delirium risk for the subject (Para 90, high risk group classification signal is sent through a patient terminal) when the delirium risk for the subject is predicted (Para 90) by the delirium risk prediction model (Para 9).
Regarding claim 11, Cho discloses a delirium risk predicting method (Para 1) implemented by a processor (Para 90; the device is capable of calculating a risk using medical information and sending the prediction results to ta hospital/patient terminal automatically, thereby examiner takes the position that a processor must be used), the method comprising: medication data (Para 15 and 17; the patient data is retrieved from the hospital’s EMR system, examiner takes the position that medication data is available), and medical treatment data (Para 15 and 17), for a subject; predicting a delirium risk for the subject (Para 13), using a delirium risk prediction model (Para 9) configured to predict a delirium risk (Para 9 and 13), based on (Para 11; there exists a variable selection unit, that can select potential delirium occurrence factors) the medication data (Para 15 and 17), and the medical treatment data (Para 15 and 17); and providing the delirium risk predicted for the subject (Para 90; it is provided to a hospital system, a patient terminal, and a guardian terminal) , wherein the medication data, and the medical treatment data are defined as initial data which is evaluated or measured only once for the subject (Para 69-71; the selected variables are scored and used in the analysis, there is no mention of the data being scored more than once, examiner takes the position that this is used as initial data in the prediction method).
Cho does not disclose receiving bio signal data.
However, Masashi discloses a cognitive disorder predicting device/method (Para 1) and teaches receiving bio signal data (Para 7; evaluation device is capable of receiving biological information, including blood pressure data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a biological input as one of the variables as taught by Masashi, in the invention of Cho, in order to characterize the cognitive disorder of the subject by directly judging from the physiological index and evaluating it more accurately (Masashi; Para 7).
Cho does not disclose receiving blood data, severity evaluation data, mental state evaluation data, and biosignal data; and predicting a delirium risk based on blood data, severity evaluation data, mental state evaluation data, and biosignal data; wherein the blood data is defined as initial data. 
However, Grover discloses multiple assessments for predicting a risk of delirium (Abstract) and teaches receiving blood data (Page 4, section “NEECHAM confusion scale”, lines 9-12), severity evaluation data (See Page 3 Table 1 that discloses a severity assessment), mental state evaluation data (See Page 3 Table 1 that discloses a mini mental state evaluation and mental state questionnaires) , and biosignal data (Page 4, section “NEECHAM confusion scale”, lines 9-12); and predicting a delirium risk based on blood data, severity evaluation data, mental state evaluation data, and biosignal data (See Page 3 section “Screening instruments” through page 4, Para 1, lines 1-13) (To add to this, Cho and Masashi disclose a system that predicts delirium using a model that takes inputted data. Even though Cho, among the other references cited do not disclose the other data claimed, examiner thinks it’s obvious in view of reference Grover, given that these parameters are known in the art to be used to predict a risk of delirium, see also MPEP Section 2144.04 (III. Automating a manual activity) which can also apply to this reference Grover, as it is evaluating delirium manually by a clinician’s assistance, but still yielding the same end result); wherein the blood data is defined as initial data (Page 4, section “NEECHAM confusion scale”, lines 9-12; there is no mention that this data is being used more than once).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included all the data disclosed by Grover, in the invention of Cho, in order to have a screening scales that can measure multiple parameters and evaluate patients for possible delirium (Grover; Page 4, lines 1-25).
Cho does not disclose the delirium risk prediction model is a multi-layer perceptron (MLP) algorithm based prediction model, and a model trained by receiving learning data configured by at least one of blood data, severity evaluation data, mental state evaluation data, bio signal data, medication data, and medical treatment data for a delirium sample subject and a normal sample subject; calculating a relevance score to the delirium for the learning data; determining delirium related learning data within a predetermined ranking, based on the relevance score and predicting to be delirium or normal based on delirium related learning data, wherein the relevance score is defined as a relevance between an input value and an output value indicating to be delirium or normal state.
However, Huang teaches several machine learning techniques (Page 15) based on sensor data (Page 15, lines 1-3). Huang teaches Multilayer Perceptron as being a basic model (Page 27, Table 2.1 and Page 33, lines 19-23 and Page 34, lines 1-3; given that Cho and Masashi disclose the specific data, i.e. blood pressure, and use this data to predict a delirium risk and Huang teaches the techniques of training a machine learning model to predict a certain output based on data that is fed (Page 17, lines 2-11), it is clear that the machine learning techniques can be used in Cho to act as the prediction model. Huang also teaches training models using learning data to predict a certain output (Page 17, lines 2-11; given that Cho and Masashi disclose the specific data, i.e. blood pressure, and use this data to predict a delirium risk and Huang teaches the techniques of training a machine learning model to predict a certain output based on data that is fed, it is clear that the machine learning techniques can be used in Cho to act as the prediction model). It also teaches categorizing normal vs. ‘abnormal’ subjects (Page 116, line 21 and Page 117, lines 1-6; while the data is not for delirium subjects, Huang shows an example of medical categorizing normal vs. abnormal subjects, which can be applied in Cho). Huang also inherently teaches calculating a relevance score for the learning data (Page 28, lines 30-45 and Page 29, lines 1-11; the system of Huang uses inputted data for machine learning. Internally, it weighs the inputs and calculates a value y, then uses this value to determine a good estimate of the person’s state ‘o’. Like stated earlier this is applied in a medical field for cancer tissues, but this general trained model can be applied in any medical application and given that Cho discloses retrieving patient data into a variable selection unit, it would be obvious to apply the machine learning into that application); determining the state of the user related learning data within a predetermined ranking (Page 28, lines 30-45 and Page 29, lines 1-11; See also Fig. 2.1), based on the relevance score and predicting to be abnormal or normal based on related learning data (Page 116, line 21 and Page 117, lines 1-6; while the data is not for delirium subjects, Huang shows an example of medical categorizing normal vs. abnormal subjects, which can be applied in Cho), wherein the relevance score is defined as a relevance between an input value and an output value indicating to be abnormal or normal state (Page 28, lines 30-45 and Page 29, lines 1-11; again this is inherent through Fig. 2.1, the input must be compared to the stored inputs of the machine learning system to determine the state of the user).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have applied a machine learning algorithm as taught by Huang, to act as the prediction model in Cho, in order to predict the outputs and classify a delirium subject using a model of appropriate complexity (Page 17, lines 2-11 and Page 33, lines 19-23 and Page 34, lines 1-9) and in order to predict the outputs and classify a delirium subject (Page 17, lines 2-11).
Regarding claim 14, Cho discloses all the limitations of claim 13.
Cho does not disclose calculating a relevance score to the delirium includes: calculating a relevance score to the delirium for the learning data, using a layer- wise relevance propagation (LRP) algorithm; and wherein determining delirium related data includes: determining delirium related learning data within a predetermined ranking, based on the relevance score.
However, Huang teaches calculating a relevance score to the delirium (Page 29, lines 1-8) includes: calculating a relevance score to the delirium for the learning data (Page 29, lines 1-8), using a layer- wise relevance propagation (LRP) algorithm (Page 29, lines 20-21); and wherein determining delirium related data includes: determining delirium related learning data within a predetermined ranking, based on the relevance score (Page 29, lines 1-8; determines output based on these weights, can be applied in Cho for delirium purposes).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a relevance score as taught by Huang, in the invention of Cho, in order to provide a better estimate of the output, i.e. delirium (Huang; Page 29, lines 1-8).
Regarding claim 15, Cho discloses a delirium risk predicting device (Para 1) implemented by a processor (Para 90; the device is capable of calculating a risk using medical information and sending the prediction results to ta hospital/patient terminal automatically, thereby examiner takes the position that a processor must be used), the device comprising: a receiver (Para 11; the variable selection unit) configured to receive medication data (Para 15 and 17; the patient data is retrieved from the hospital’s EMR system, examiner takes the position that medication data is available), and medical treatment data (Para 15 and 17), for a subject; and a processor configured to communicate with the receiver (Para 12 and 13, the evaluation and calculation units are connected to the variable selection unit and are configured to predict using a model para 39, examiner takes the position that there must be a built in processor), wherein the processor is further configured to predict a delirium risk for the subject (Para 90), using a delirium risk prediction model (Para 9) configured to predict a delirium risk (Para 9 and 13), based on (Para 11; there exists a variable selection unit, that can select potential delirium occurrence factors), the medication data (Para 15 and 17), and the medical treatment data (Para 15 and 17); and providing the delirium risk predicted for the subject (Para 90; it is provided to a hospital system, a patient terminal, and a guardian terminal), and the medication data, and the medical treatment data are defined as initial data which is evaluated or measured only once for the subject (Para 69-71; the selected variables are scored and used in the analysis, there is no mention of the data being scored more than once, examiner takes the position that this is used as initial data in the prediction method).
Cho does not disclose receiving bio signal data.
However, Masashi discloses a cognitive disorder predicting device/method (Para 1) and teaches receiving bio signal data (Para 7; evaluation device is capable of receiving biological information, including blood pressure data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a biological input as one of the variables as taught by Masashi, in the invention of Cho, in order to characterize the cognitive disorder of the subject by directly judging from the physiological index and evaluating it more accurately (Masashi; Para 7).
Cho does not disclose receiving blood data, severity evaluation data, mental state evaluation data, and biosignal data; and predicting a delirium risk based on blood data, severity evaluation data, mental state evaluation data, and biosignal data; wherein the blood data is defined as initial data. 
However, Grover discloses multiple assessments for predicting a risk of delirium (Abstract) and teaches receiving blood data (Page 4, section “NEECHAM confusion scale”, lines 9-12), severity evaluation data (See Page 3 Table 1 that discloses a severity assessment), mental state evaluation data (See Page 3 Table 1 that discloses a mini mental state evaluation and mental state questionnaires) , and biosignal data (Page 4, section “NEECHAM confusion scale”, lines 9-12); and predicting a delirium risk based on blood data, severity evaluation data, mental state evaluation data, and biosignal data (See Page 3 section “Screening instruments” through page 4, Para 1, lines 1-13) (To add to this, Cho and Masashi disclose a system that predicts delirium using a model that takes inputted data. Even though Cho, among the other references cited do not disclose the other data claimed, examiner thinks it’s obvious in view of reference Grover, given that these parameters are known in the art to be used to predict a risk of delirium, see also MPEP Section 2144.04 (III. Automating a manual activity) which can also apply to this reference Grover, as it is evaluating delirium manually by a clinician’s assistance, but still yielding the same end result); wherein the blood data is defined as initial data (Page 4, section “NEECHAM confusion scale”, lines 9-12; there is no mention that this data is being used more than once).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included all the data disclosed by Grover, in the invention of Cho, in order to have a screening scales that can measure multiple parameters and evaluate patients for possible delirium (Grover; Page 4, lines 1-25).
Cho does not disclose the delirium risk prediction model is a model trained by receiving learning data configured by at least one of blood data, severity evaluation data, mental state evaluation data, bio signal data, medication data, and medical treatment data for a delirium sample subject and a normal sample subject; and wherein the processor is further configured to predict whether the subject is in delirium or normal based on the learning data; wherein the processor is further configured to calculate a relevance score to the delirium for the learning data and to determine delirium related learning data within a predetermined ranking, based on the relevance score and predicting to be delirium or normal based on delirium related learning data, wherein the relevance score is defined as a relevance between an input value and an output value indicating to be delirium or normal state.
However, Huang teaches several machine learning techniques (Page 15) based on sensor data (Page 15, lines 1-3). Huang teaches training models using learning data to predict a certain output (Page 17, lines 2-11; given that Cho and Masashi disclose the specific data, i.e. blood pressure, and use this data to predict a delirium risk and Huang teaches the techniques of training a machine learning model to predict a certain output based on data that is fed, it is clear that the machine learning techniques can be used in Cho to act as the prediction model). It also teaches categorizing normal vs. ‘abnormal’ subjects (Page 116, line 21 and Page 117, lines 1-6; while the data is not for delirium subjects, Huang shows an example of medical categorizing normal vs. abnormal subjects, which can be applied in Cho). Huang also inherently teaches wherein the processor is further configured to calculate a relevance score for the learning data (Page 28, lines 30-45 and Page 29, lines 1-11; the system of Huang uses inputted data for machine learning. Internally, it weighs the inputs and calculates a value y, then uses this value to determine a good estimate of the person’s state ‘o’. Like stated earlier this is applied in a medical field for cancer tissues, but this general trained model can be applied in any medical application and given that Cho discloses retrieving patient data into a variable selection unit, it would be obvious to apply the machine learning into that application); and to determine the state of the user related learning data within a predetermined ranking (Page 28, lines 30-45 and Page 29, lines 1-11; See also Fig. 2.1), based on the relevance score and predicting to be abnormal or normal based on related learning data (Page 116, line 21 and Page 117, lines 1-6; while the data is not for delirium subjects, Huang shows an example of medical categorizing normal vs. abnormal subjects, which can be applied in Cho), wherein the relevance score is defined as a relevance between an input value and an output value indicating to be abnormal or normal state (Page 28, lines 30-45 and Page 29, lines 1-11; again this is inherent through Fig. 2.1, the input must be compared to the stored inputs of the machine learning system to determine the state of the user).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have applied a machine learning algorithm as taught by Huang, to act as the prediction model in Cho, in order to predict the outputs and classify a delirium subject (Page 17, lines 2-11).
Regarding claim 16, Cho discloses the initial data is defined as initial data (Para 69-71; the selected variables are scored and used in the analysis, there is no mention of the data being scored more than once, examiner takes the position that this is used as initial data in the prediction method) which is initially evaluated or measured for the subject in a predetermined time unit for a hospitalization period (Para 68 and 69; the risk factors are all measured or received before and immediately after a surgery, this time is during a set time during a hospitalization period).
Regarding claim 18, Cho discloses the processor is further configured to provide a notification of a delirium risk for the subject (Para 90, high risk group classification signal is sent through a patient terminal) when the delirium risk for the subject is predicted (Para 90) by the delirium risk prediction model (Para 9).

Claims 3-4, 6-7, 9, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101827793 CHO et al., hereinafter “Cho”, in view of JP 2001299702 Masashi et al., hereinafter “Masashi”, further in view of NPL Huang, hereinafter “Huang”, further in view of NPL Grover, hereinafter “Grover”, further in view of US 2006/0085227 Rosenfeld et al., hereinafter “Rosenfeld”.
Regarding claim 3, Cho discloses all the limitations of claim 1. 
The modified Cho reference does not disclose the blood data includes any one value of blood urea nitrogen (BUN), pH, HCO3, albumin (Alb), hemoglobin (Hb), hematocrit (Hct), bilirubin (BILI), Na, and neutrophil to lymphocyte ratio (NLR).  
However, Rosenfeld discloses a device for monitoring a patient (Abstract), that includes a delirium assessment algorithm (Para 375, this uses all previous collected data see para 374) and teaches the blood data (Para 267) includes any one value of blood urea nitrogen (BUN), pH, HCO3, albumin (Alb), hemoglobin (Hb), hematocrit (Hct), bilirubin (BILI), Na, and neutrophil to lymphocyte ratio (NLR) (Para 267; blood urea nitrogen).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included specific measurements for blood data, as taught by Rosenfeld, in the modified invention of Cho, in order to identify renal failures (Rosenfeld; para 268) that might play a role in affecting the risk of delirium.
Regarding claim 4, Cho discloses all the limitations of claim 1.
Cho does not disclose the severity evaluation data includes acute physiology and chronic health evaluation (APACHE II) score.
However, Rosenfeld teaches the severity evaluation data (Para 218; severity based on Apache II score) includes acute physiology and chronic health evaluation (APACHE II) score (Para 218).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a severity evaluation score as taught by Rosenfeld, in the modified invention of Cho, in order to assess the severity of the patient and determine their need of intensive care (Rosenfeld; Para 218). 
Regarding claim 6, Cho discloses the medication data (Para 15 and 17).
Cho does not disclose at least one of UltracetTM, MidazolamTM, ultivaTM, ativanTM, pofolTM, fentanyl, precedexTM, IR codonTM, TARGIN 20/10TM, peridolTM, risperdalTM, zyprexaTM, seroquelTM, abilifyTM, pethidine, durogesic patchTM, morphine, and mypolTM
However, Rosenfeld teaches at least one of UltracetTM, MidazolamTM, ultivaTM, ativanTM, pofolTM, fentanyl, precedexTM, IR codonTM, TARGIN 20/10TM, peridolTM, risperdalTM, zyprexaTM, seroquelTM, abilifyTM, pethidine, durogesic patchTM, morphine, and mypolTM (Para 380, fentanyl is considered one of the medications for delirium and considering that Cho discloses receiving medical data from hospital’s EMR, means that this medication can be used in the prediction process).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have taught the type of medication being administered/measured as taught by Rosenfeld, in the invention of Cho, in order to determine whether the patient is delirious (Rosenfeld; Para 382).
Regarding claim 7, Cho discloses the medical treatment data (Para 15 and 17).
Cho does not disclose at least one medical treatment data of catheter, Foley, mechanical ventilator, restraint, and drainage.
However, Rosenfeld teaches at least one medical treatment data of catheter, Foley, mechanical ventilator, restraint, and drainage (Paras 259, 236, and 411 disclose the use of the following elements as treatment means).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified what the treatment data is as taught by Rosenfeld, in the invention of Cho, in order to assess the medical history/information of the patient (Rosenfeld; Para 228).
Regarding claim 9, Cho discloses all the limitations of claim 1.
The modified Cho reference does not disclose determining a delirium inducing drug based on the medication data, wherein the providing of the delirium risk includes: providing the delirium risk predicted for the subject and the delirium inducing drug.
However, Rosenfeld teaches determining a delirium inducing drug based on the medication data (Para 380 and 382), wherein the providing of the delirium risk includes: providing the delirium risk predicted (Para 381) for the subject and the delirium inducing drug (Para 380).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have determined a delirium inducing drug as taught by Rosenfeld, in the modified invention of Cho, in order to determine if the patient is reactive by evaluating pain (Rosenfeld; Para 382).
Regarding claim 17, Cho discloses the processor (Para 12 and 13).
Cho does not disclose determining a delirium inducing drug based on the medication data, wherein the providing of the delirium risk includes: providing the delirium risk predicted for the subject and the delirium inducing drug.
However, Rosenfeld teaches determining a delirium inducing drug based on the medication data (Para 380 and 382), wherein the providing of the delirium risk includes: providing the delirium risk predicted (Para 381) for the subject and the delirium inducing drug (Para 380).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have determined a delirium inducing drug as taught by Rosenfeld, in the invention of Cho, in order to determine if the patient is reactive by evaluating pain (Rosenfeld; Para 382).
Regarding claim 19, Cho discloses the medication data (Para 15 and 17).
Cho does not disclose at least one of UltracetTM, MidazolamTM, ultivaTM, ativanTM, pofolTM, fentanyl, precedexTM, IR codonTM, TARGIN 20/10TM, peridolTM, risperdalTM, zyprexaTM, seroquelTM, abilifyTM, pethidine, durogesic patchTM, morphine, and mypolTM.
However, Rosenfeld teaches at least one of UltracetTM, MidazolamTM, ultivaTM, ativanTM, pofolTM, fentanyl, precedexTM, IR codonTM, TARGIN 20/10TM, peridolTM, risperdalTM, zyprexaTM, seroquelTM, abilifyTM, pethidine, durogesic patchTM, morphine, and mypolTM (Para 380, fentanyl is considered one of the medications for delirium and considering that Cho discloses receiving medical data from hospital’s EMR, means that this medication can be used in the prediction process).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have taught the type of medication being administered/measured as taught by Rosenfeld, in the modified invention of Cho, in order to determine whether the patient is delirious (Rosenfeld; Para 382).
Regarding claim 20, Cho discloses the medical treatment data (Para 15 and 17).
Cho does not disclose at least one medical treatment data of catheter, Foley, mechanical ventilator, restraint, and drainage.
However, Rosenfeld teaches at least one medical treatment data of catheter, Foley, mechanical ventilator, restraint, and drainage (Paras 259, 236, and 411 disclose the use of the following elements as treatment means).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified what the treatment data is as taught by Rosenfeld, in the modified invention of Cho, in order to assess the medical history/information of the patient (Rosenfeld; Para 228).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792